                                                           Case 2:17-cv-00784-APG-VCF Document 28 Filed 04/15/20 Page 1 of 2



                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Holly E. Cheong, Esq.
                                                           Nevada Bar No. 11936
                                                       3   SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
                                                       5   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       6   Email: kdove@swlaw.com
                                                                  hcheong@swlaw.com
                                                       7

                                                       8   Attorneys for Plaintiff Wells Fargo Bank, N.A.

                                                       9                                UNITED STATES DISTRICT COURT

                                                      10                              DISTRICT OF NEVADA
                                                           WELLS FARGO BANK, N.A., a national
                                                      11   association;                           Case No. 2:17-cv-00784-APG-VCF

                                                      12                          Plaintiff,                    STIPULATION AND ORDER TO
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                DISMISS LITIGATION WITH
Snell & Wilmer




                                                      13   vs.                                                  PREJUDICE
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   SFR INVESTMENTS POOL 1, LLC, a
                               L.L.P.




                                                           Nevada limited-liability company;
                                                      15   LAMPLIGHT ESTATES @ CENTENNIAL
                                                           SPRINGS HOMEOWNER’S ASSOCIATION,
                                                      16   a Nevada non-profit corporation;

                                                      17                          Defendants.

                                                      18

                                                      19            IT IS HEREBY STIPULATED AND AGREED by Plaintiff Wells Fargo Bank, N.A.

                                                      20   (“Wells Fargo”), Defendant SFR Investments Pool 1, LLC, and Defendant Lamplight Estates @

                                                      21   Centennial Springs Homeowner’s Association (collectively, the “Parties”), by and through their

                                                      22   respective counsel, that all claims in this action between the Parties will be dismissed with

                                                      23   prejudice.

                                                      24            The $500.00 security posted by Plaintiff as required by this Court’s order entered in this

                                                      25   case on November 6, 2019 (ECF No. 22), and any accrued interest, shall be returned by the Clerk

                                                      26   of the Court to “Wells Fargo Bank, N.A. c/o Snell & Wilmer, L.L.P.”, 3833 Howard Hughes

                                                      27   Parkway, Suite 1100, Las Vegas, Nevada 89169 upon entry of the Order granting this stipulation.

                                                      28   ///

                                                           4832-4367-1730
                                                           Case 2:17-cv-00784-APG-VCF Document 28 Filed 04/15/20 Page 2 of 2



                                                       1            Each party shall bear their own attorney’s fees and costs.
                                                       2            IT IS SO STIPULATED.
                                                       3
                                                           DATED this 14th day of April, 2020.               DATED this 14th day of April, 2020.
                                                       4
                                                           SNELL & WILMER L.L.P.                             KIM GILBERT EBRON
                                                       5

                                                       6   By: /s/ Holly E. Cheong                           By: /s/ Diana S. Ebron
                                                               Kelly H. Dove, Esq.                               Diana S. Ebron, Esq.
                                                       7       (Nevada Bar No. 10569)                            (Nevada Bar No. 10580)
                                                               Holly E. Cheong, Esq.                             Jacqueline A. Gilbert, Esq.
                                                       8       (Nevada Bar No. 11936)                            (Nevada Bar No. 10593)
                                                               3883 Howard Hughes Parkway                        Karen L. Hanks, Esq.
                                                       9
                                                               Suite 1100                                        (Nevada Bar No. 9578)
                                                      10       Las Vegas, Nevada 89169                           7625 Dean Martin Drive, Suite 110
                                                               Telephone: (702) 784-5200                         Las Vegas, Nevada 89139
                                                      11       Attorneys for Plaintiff Wells Fargo               Telephone: (702) 485-3300
                                                               Bank, N.A.                                        Attorneys for Defendant/Counterclaimant
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                 SFR Investments Pool 1, LLC
                                                           DATED this 14th day of April, 2020.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES




                                                           GORDON REES SCULLY MANSUKHANI
                          702.784.5200




                                                      14
                               L.L.P.




                                                      15   By: /s/ Wing Yan Wong
                                                               Wing Yan Wong, Esq.
                                                      16       (Nevada Bar No. 13622)
                                                               300 S. Fourth St., Suite 1550
                                                      17
                                                               Las Vegas, Nevada 89101
                                                      18       Telephone: (702) 577-9300
                                                               Attorneys for Defendant Lamplight
                                                      19       Estates @ Centennial Springs
                                                               Homeowner’s Association
                                                      20

                                                      21                                                   ORDER
                                                      22
                                                                    IT IS SO ORDERED.
                                                      23

                                                      24

                                                      25
                                                                                                          ____________________________________
                                                      26                                                  UNITED STATES DISTRICT JUDGE
                                                      27                                                                   4/15/2020
                                                                                                          DATED:         _____________________
                                                      28

                                                           4832-4367-1730
                                                                                                           -2-
